ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant insists in his motion for rehearing that we were wrong in our original opinion in not holding it reversible error for the state’s attorney, on the trial of this case, to ask appellant while a witness if he had not gone to one Shamburger, in one instance, and one Petit in another, and told them what he would do to them if they appeared as witnesses against him in certain liquor cases. It is said in each bill of exception presenting this complaint that appellant answered “No”. In our original opinion we said, in substance, that the negative answers justified the trial court in concluding that there was no such harm possible from the mere asking of the questions as would have required of the trial court the granting of a new trial, even if the questions themselves were not permissible, a doubt being expressed on this point.
*420Appellant most earnestly insists that upon the authority of Baird v. State, 111 Texas Crim. Rep., 35, 12 S. W. (2d) 1034, and Clark v. State, 115 Texas Crim. Rep., 71, 29 S. W. (2d) 390, we should have reversed the case for the mere asking of the questions referred to. We have again carefully examined and considered the matter.
It is sound to say that the correctness of any citation of precedents depends upon the analogy in facts and applicable legal principles between the present and any cited case. In the case at bar the theory of the state, having foundation in testimony, was that appellant shot and killed deceased and his son Earl at night at their home to which he had gone armed with a pistol for the purpose of compelling Earl, who was a witness against him in a pending liquor case set for trial the Monday following the date of the homicide, — to either change his testimony or absent himself from court. The entire family of deceased had retired when appellant reached their house. He roused them and wanted Earl to come out and talk to him. Deceased accompanied Earl to the porch. The state’s theory further was that Earl refused the approaches of appellant, stated his testimony and that he was going to tell it that way, in which announcement he was upheld by deceased, whereupon appellant became angry and shot first deceased and then Earl, as the latter fled.
Appellant’s theory was that he did not go to said place for the purpose of having trouble with said parties, or to improperly influence or threaten Earl, but that he wanted to see Earl about what he was going to do about his testimony, and that he shot deceased in self-defense against an attack or threatened attack on the part of deceased. He said he did not know what made him shoot Earl.
In his cross-examination he admitted that he had been indicted for some fifteen other felony cases, many of them for selling liquor, but claimed that he had been tried in only one and convicted in none. He was further asked, as set out in bills of exception 6, 7 and 8, referred to and discussed in our original opinion, if he had not prior to this homicide gone to one Shamburger, a witness against him in a liquor selling case; also to one Petit who was in the same attitude, and if he had not told these parties what he would do to them if they testified against him in said liquor cases. The state proved a general threat made by appellant against all persons who might so testify, as is set out in our former opinion.
Under the facts of this case, for the purpose of rebutting appellant’s claim of self-defense, and that he went to the home of deceased for a purpose other than to kill or compel Earl Hamilton by force or otherwise to change his testimony or absent himself from court, — and also to show animus and motive of appellant in the entire transaction at the home of deceased, we think the state entitled to prove said general threat, and in line with same to show by appellant while a witness, if they could, *421that he had gone to other parties, — witnesses against him in similar cases, —and threatened them or induced them to change their testimony or absent themselves from court. The questions complained of seem to have had this in mind, but the inquiry was not further pressed after appellant’s negative answers thereto.
Mr. Underhill in section 153, in his work on Crim. Ev., cites many authorities supporting the proposition that when the issue is the present intention of the accused, testimony involving the commission of other offenses is admissible if relevant. He says: “It is relevant to prove that the person whose intention is in question had performed acts of a precisely similar nature either before or after the act the intention of which is in question.” Mueller v. State, 85 Texas Crim. Rep., 346, 215 S. W., 93; Brown v. State, 86 Texas Crim. Rep., 8, 215 S. W., 323; Bottomley v. United States, 1 Story, 135; McGlasson v. State, 37 Texas Crim. Rep., 620, 40 S. W., 503; Carnes v. State, 51 Texas Crim. Rep., 437, 103 S. W., 403; Wyatt v. State, 55 Texas Crim. Rep., 73, 114 S. W., 812, are cited in the notes under the above section. Mr. Underhill discusses in sections 151-152-153, etc. of said work the admissibility of testimony which may tend to prove other offenses when relevant to show guilty knowledge and purpose, or to establish the intent or motive of a given act or deed from circumstances, or to rebut a claim or inference, of innocent intent or mistake.
The case of Baird v. State, supra, and Clark v. State, supra, relied on by appellant, are on facts so wholly different from those which appear in the instant case, which will be seen upon inspection of the opinions in said cases, as to render unnecessary any extended discussion of them to show that both on their facts and the legal principles announced by this court, in each, they are wholly different.
In line with what we said in our original opinion, however, it seems clear that the questions asked, and under discussion, having been answered in the negative, there would be no doubt of the correctness of the holding that bills of exception 6, 7 and 8 reflect no reversible error. In addition to those authorities cited in the original opinion and as supporting this announcement, see Huggins v. State, 60 Texas Crim. Rep., 214, 131 S. W., 596; Thomason v. State, 105 Texas Crim. Rep., 119, 286 S. W., 1106; Musick v. State, 106 Texas Crim. Rep., 207, 292 S. W., 223; Alexander v. State (Texas Crim. App.), 8 S. W. (2d) 176.
Appellant renews complaint of the argument of the district attorney, and we have again examined the record in view of said complaint. Bill of exception No. 13 as qualified by the court shows no error.
Without discussing in detail, we are of opinion that these complaints are without merit.
The motion for rehearing will be overruled.

Motion overruled.